779 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KARL A. BUERGER, Plaintiff-Appellant,v.ALFRED E. SMITH, SPECIAL AGENT IN CHARGE; RONALD L.DANIELSON, SPECIAL AGENT; H.M. BOYD, JR., SPECIALAGENT; FEDERAL BUREAU OF INVESTIGATION,Defendants-Appellees.
85-3307
United States Court of Appeals, Sixth Circuit.
10/9/85
AFFIRMED
S.D.Ohio
ORDER

1
BEFORE:  MERRITT and CONTIE, Dircuit Judges; and DeMASCIO, District Judge*.


2
Buerger moves for in forma pauperis status on appeal from the district court's judgment dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Buerger's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Buerger filed a complaint against three agents of the Federal Bureau of Investigation claiming that they failed to investigate allegedly corrupt criminal proceedings against Buerger in Indiana and Ohio.  The district court dismissed the complaint for failure to state a cause of action.  Rule 12(b)(6), Federal Rules of Civil Procedure.


4
It is true that law enforcement officials can be liable for their inaction when they fail to perform a statutorily imposed duty to enforce the law equally and fairly.  Smith v. Ross, 482 F.2d 33, 36 (6th Cir. 1973).  However, a failure to adequately investigate an incident does not state a claim unless the defendants violate a specific constitutional right of the plaintiff.  Gomez v. Whitney, 757 F.2d 1005, 1006 (9th Cir. 1985).  Here Buerger merely requested an investigation by the FBI, and he alleges that the response was inadequate.  On these facts, the district court was correct to conclude that he had failed to state a claim.


5
The motion for in forma pauperis status is granted.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Robert E. DeMascio, U.S. District Judge for the Eastern District of Michigan, sitting by designation